MEMORANDUM**
Minghui Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision denying him asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review.
Because the IJ relied on mere speculation and conjecture in making its adverse credibility finding, see Wang v. INS, 352 F.3d 1250, 1256 (9th Cir.2003), we conclude the IJ’s credibility determination is not supported by substantial evidence, and we deem petitioner’s testimony credible, see He v. Ashcroft, 328 F.3d 593, 603-04 (9th Cir.2003).
Because we deem petitioner credible, we further conclude that he has established persecution based on his stated political opinion. We therefore remand for a determination of whether there is evidence of changed country conditions that, on an individualized basis, rebuts the presumption that petitioner has established a well-founded fear of future persecution. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam); Popova v. INS, 273 F.3d 1251, 1259 (9th Cir.2001).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.